Filed 4/11/16 P. v. Barrow CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264704
                                                                          (Super. Ct. No. 15PT-00218)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

RAEKUBIAN BARROW,

     Defendant and Appellant.


                   Raekubian Barrow appeals a judgment committing him to the State
Department of State Hospitals for treatment as a mentally disordered offender (MDO).
(Pen. Code, § 2962.)1 We conclude sufficient evidence supports the trial court’s finding
that Barrow meets the criteria for commitment. Barrow’s counsel did not render
ineffective assistance when he did not offer a translation of an Italian newspaper article or
object to expert testimony about a probation report and hospital progress notes. We
affirm.
                                                  BACKGROUND
                   In 2008, a jury convicted Barrow of making criminal threats after he
threatened to kill his roommate and her family. (§ 422.) The roommate said Barrow had
twice previously threatened her with knife. The trial court sentenced Barrow to seven
years in state prison. Barrow’s criminal history includes convictions for assault with a

1
    All statutory references are to the Penal Code unless otherwise stated.
deadly weapon or force likely to produce great bodily injury (§ 245), carrying a
concealed weapon (former § 12025, subd. (a)), grand theft from a person (former § 487,
subd. (c)), second degree robbery (§ 211), and false imprisonment (§ 236).
              When Barrow completed his prison term in April 2015, the Board of Parole
Hearings determined that he met the criteria for commitment as a mentally disordered
offender. (§ 2962.) Barrow requested a trial. (§ 2966, subd. (a).) The trial court
appointed counsel to represent him. Barrow waived jury. The court found beyond a
reasonable doubt that Barrow meets the commitment criteria. It ordered him committed
to the California Department of Mental Health for treatment.
              At trial, Joe DeBruin, Ph.D., a psychologist employed by Atascadero State
Hospital (ASH), opined that Barrow suffers from a delusional disorder, a severe mental
disorder within the meaning of section 2962 that is not in remission. DeBruin based his
assessment on a personal meeting with Barrow and consultations with a member of
Barrow’s treatment team. DeBruin also reviewed progress notes about Barrow’s daily
behavior at ASH, prior evaluations, and a probation officer’s report that described
Barrow’s commitment offense and prior criminal history. The parties stipulated to the
qualifying conviction. DeBruin testified that during the interview Barrow was
“extremely delusional,” his mood was “very elevated,” and he had "very poor insight.”
              DeBruin described Barrow’s “delusional ideation,” and “persecutory
delusions,” including Barrow’s belief that his arrest and conviction were a “setup,” that
his neighbor and roommate conspired against him, and that the district attorney was
corrupt and gave a witness a free trip to Hawaii.
              DeBruin also described Barrow’s “grandiose delusions.” Barrow told
DeBruin that he was a judo champion at San Francisco State University, was the
Northern California Tennis Association’s player of the year, and played professional
football in Italy as a “running back, a defense and a wide receiver.” Barrow talked about
playing for the National Football League and the Canadian Football League. Barrow told
DeBruin that he was a model for Georgio Armani on the front cover of magazines and
that “the paparazzi were all over [him] like ants.” Barrow said he was a friend of female

                                             2
celebrities and was a body guard for Janet Jackson. He said he was a computer
programmer. He told DeBruin he had never committed a crime and went to prison three
times as the result of ineffective assistance of counsel. In progress notes, a nurse noted
that Barrow said that he was “a great inventor” and “a pilot with a hangar full of jets.”
              DeBruin said that Barrow’s illness cannot be kept in remission without
treatment and that Barrow does not follow his treatment plan. DeBruin said Barrow is
“adamant” that he does not have a mental illness or need medication. DeBruin said
Barrow is responsible about attending treatment groups. DeBruin acknowledged that
delusional disorder is often refractory to medication, but said there are times when it can
be treated with medication. He said Barrow’s unwillingness to try medication indicates
Barrow is not following his treatment plan.
              Barrow testified. He said he was wrongfully convicted and his “dream
team of investigators [would] expose the false imprisonment.” He said he never
threatened anybody; he was in a situation where he had to "defend [himself] and the
attacks that have happened to [him].” Barrow has never taken psychotropic medications.
He has attended all of his treatment group sessions, until recently when an injury to a
finger prevented him from attending. If paroled, Barrow would work teaching tennis or
“anything of that nature,” work on an engineering degree, and “live happily ever after and
stay out of trouble.”
              Barrow presented a photograph of himself from 1986 or 1987 that he
described as a modeling “composite” and another photo that he described as his “head
shot.” He presented photographs of himself in football uniforms from the same time
period and said they were taken when he played football in Italy, for which he was paid.
He said he was going to play for the San Francisco 49ers when a National Football
League strike prevented him. Barrow presented a copy of a newspaper article in Italian,
which said, according to him, that he was a photo model, that he and another player
scored touchdowns to win a championship, and that he “was about to leave for San




                                              3
Francisco to play for the 49ers.”2 Barrow also presented photographs of himself playing
tennis and posing with other tennis players at local tournaments in San Jose, in Menlo
Park, and in Lake Tahoe.
                                       DISCUSSION
                             Ineffective Assistance of Counsel
              Barrow’s claim that counsel rendered ineffective assistance is not supported
by a showing that counsel's representation fell below an objective standard of
reasonableness, or a reasonable probability that he would have obtained a more favorable
result but for counsel's deficient performance. (Strickland v. Washington (1984) 466 U.S.
668, 688, 694.)
              It is not reasonably probable that the outcome would have been different if
counsel had offered an English translation of the newspaper article. The trial court
allowed Barrow to testify to what the article said and no competing translation was
offered. Even if a translation was consistent with Barrow’s description, the outcome
would be the same. The article was hearsay, and Barrow was probably the source of any
statement in it that he had been a model or was going to play for the 49ers. Even if the
statements were true, they would not undermine DeBruin’s conclusions or those of the
trial court based on their direct observations of Barrow’s exaggerations, his expansive
mood, and his delusions. As DeBruin testified, “[Barrow] was all over the map and very
delusional during my interview”; Barrow had “a lot of elevated, expansive moods, speech
that’s pressured, . . . and a lot of perseverative thoughts about the wrongfulness of his
conviction and his current situation.” Barrow’s testimony at trial was consistent with this
characterization.
              Counsel did not perform deficiently when he did not object to DeBruin’s
testimony on relevance or hearsay grounds. We begin with the presumption that counsel
exercised reasonable professional judgment. (People v. Holt (1997) 15 Cal.4th 619, 703.)

2
 In a separate order, we deny Barrow’s motion to augment the record to include an
English translation of the article that was not admitted into evidence, refused, or lodged
with the superior court. (Cal. Rules of Court, rules 8.122(b)(3), 8.155(a)(1)(A).)
                                              4
“Counsel does not render ineffective assistance by failing to make motions or objections
that counsel reasonably determines would be futile.” (People v. Price (1991) 1 Cal.4th
324, 387.) An objection to DeBruin’s testimony that Barrow suffers from delusions on
relevance grounds would be futile. The parties stipulated to DeBruin's expertise, and his
opinion was based on his personal interview of Barrow. That Barrow offered seeds of
truth underlying his delusions did not render DeBruin’s opinion inadmissible. Only the
trial court could determine the weight and credibility of the testimony. (People v. Ochoa
(1993) 6 Cal.4th 1199, 1206.) The trial court was in the best position to directly assess
whether Barrow’s mood was expansive while he testified and whether his ideations
appeared to be based on fact or delusion.
              An objection to DeBruin’s testimony about hospital progress notes and the
probation report also would have been futile. An expert may rely on hearsay documents
of a type reasonably relied on by experts in their field. (Evid. Code, § 801, subd. (b).)
The California Supreme Court recently determined that the MDO’s qualifying offense
may not be proven through an expert’s testimony about a probation report. (People v.
Stevens (2015) 62 Cal.4th 325, 339.) But the expert may rely on it and on other hearsay
information to reach conclusions on the remaining commitment criteria. (Id. at p. 336.)
Here, the parties stipulated that Barrow committed the qualifying offense. DeBruin could
rely on the probation report and progress notes in reaching his opinion on the other
commitment factors.
              Moreover, DeBruin’s diagnosis did not depend on the progress notes.
DeBruin testified, “My judgment, as a whole, based on the interview alone, never mind
the various notations in the medical chart and also never mind the consultation that I had
with one of the members of his treatment team . . . , [is] that this gentleman was still very
delusional and was not in remission of his particular mental illness.”
                                   Substantial Evidence
              Substantial evidence supports the trial court’s finding that Barrow qualified
as an MDO beyond a reasonable doubt.


                                              5
              "A determination that a defendant requires treatment as an MDO rests on
six criteria, set out in section 2926: the defendant (1) has a severe mental disorder; (2)
used force or violence in committing the underlying offense; (3) had a disorder which
caused or was an aggravating factor in committing the offense; (4) the disorder is not in
remission or capable of being kept in remission absent treatment; (5) the prisoner was
treated for the disorder at least 90 days in the year before being paroled; and (6) because
of the disorder, the prisoner poses a serious threat of physical harm to other people."
(People v. Clark (2000) 82 Cal.App.4th 1072, 1075-1076.) We draw all reasonable
inferences in support of the judgment. "'"'[I]f the [finding] is supported by substantial
evidence, we must accord due deference to the trier of fact and not substitute our
evaluation of a witness's credibility for that of the fact finder.'"'" (Id. at p. 1083.) The
testimony of DeBruin and Barrow provide ample support for the trial court’s findings.
                                       DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                            GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                               6
                                Michael L. Duffy, Judge

                       Superior Court County of San Luis Obispo

                         ______________________________


             Rudy Kraft, under appointment by the Court of Appeal, for Defendant and
Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Michael C.
Keller, Eric J. Kohm, Deputy Attorneys General, for Plaintiff and Respondent.




                                           7